                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

KEITH CASEY,

                         Plaintiff,

v.                                                            Case No. 5:19-CV-0732-JKP

MARATHON PETROLEUM
COMPANY, LP, et al.,

                         Defendants.

                            MEMORANDUM OPINION AND ORDER

           This action was transferred to the docket of the undersigned on August 12, 2019. See

ECF No. 13. Among other filings, the parties have subsequently filed a proposed Scheduling Or-

der (ECF No. 22), Defendants’ Motion for Judgment on the Pleadings (ECF No. 19), Defend-

ants’ Motion to Stay (ECF No. 20), and related briefing. In reviewing these filings in conjunction

with the filed First Amended Complaint (ECF No. 8) in which Plaintiff asserts federal jurisdic-

tion through diversity of citizenship under 28 U.S.C. § 1332, it is apparent that Plaintiff has not

properly alleged the citizenship of the defendants.


           Plaintiff alleges that “Defendant Marathon Petroleum Corporation is a limited partnership

organized under the laws of Delaware and has a principal place of business in Ohio.” ECF No. 8

¶ 5. He alleges that “Defendant Andeavor LLC is a limited liability company organized under the

laws of Delaware [and] was formerly headquartered in Texas but now has a primary place of

business in Ohio.” Id. ¶ 6. Finally, he alleges that “Defendant Mahi LLC is a limited liability

company organized under the laws of Delaware and has a principal place of business in Ohio.”

Id. ¶ 7.
       Plaintiff’s jurisdictional facts are insufficient to establish diversity jurisdiction under §

1332. “The citizenship of a limited partnership is based upon the citizenship of each of its part-

ners.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (citing Carden v.

Arkoma Assocs., 494 U.S. 185, 195-96 (1990)). Similarly, in Harvey, the Fifth Circuit concluded

that “like limited partnerships and other unincorporated associations or entities, the citizenship of

a LLC is determined by the citizenship of all of its members.” Id. at 1080. For purposes of diver-

sity jurisdiction, the citizenship of the three defendants is not determined by their principle place

of business or under which state’s law they are organized.


       The Fifth Circuit has long held that, under Fed. R. Civ. P. 12(h)(3), the federal courts

“have the responsibility to consider the question of subject matter jurisdiction sua sponte if it is

not raised by the parties and to dismiss any action if such jurisdiction is lacking.” Giannakos v.

M/V Bravo Trader, 762 F.2d 1295, 1297 (5th Cir. 1985). Rule 12(h)(3) provides in full: “If the

court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”


       Given the jurisdictional requirements of § 1332, the Court’s responsibility for determin-

ing the existence of subject matter jurisdiction, and the express direction of Rule 12(h)(3), the

Court directs Plaintiff to cure the noted deficiencies in his jurisdictional facts by filing a Second

Amended Complaint on or before October 9, 2019. Because Defendants assert pleading defi-

ciencies in their motion for judgment on the pleadings, Plaintiff is also granted leave under Fed.

R. Civ. P. 15(a)(2) to amend other aspects of his complaint to address any alleged deficiency he

deems warranted. Although the Court has found jurisdictional deficiencies, the Court has made

no determination that the First Amended Complaint is deficient in any manner alleged by De-

fendants.

                                                 2
       In light of the granted leave to amend the complaint, the Court DENIES Defendants’

Motion for Judgment on the Pleadings (ECF No. 19) without prejudice to Defendants filing a

similar motion in response to Plaintiff’s next amended complaint. The Court also DEEMS

MOOT and thus DENIES Defendants’ Motion to Stay (ECF No. 20) due to the ruling on the

motion for judgment on the pleadings. Furthermore, until Plaintiff cures the jurisdictional defi-

ciencies, the Court finds good cause to delay entry of a scheduling order, see Fed. R. Civ. P.

16(b)(2), and will take no action on the proposed scheduling order.


SIGNED this 25th day of September, 2019.




                                     JASON K. PULLIAM
                                     UNITED STATES DISTRICT JUDGE




                                                3
